

Exhibit 10.3


FOURTEENTH AMENDMENT TO LEASE
THIS FOURTEENTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
25th day of October, 2013 (the “Execution Date”), by and between BMR-LANDMARK AT
EASTVIEW LLC, a Delaware limited liability company (“Landlord”), and REGENERON
PHARMACEUTICALS, INC., a New York corporation (“Tenant”).
RECITALS
A.WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
December 21, 2006, as amended by that certain First Amendment to Lease dated as
of October 24, 2007, that certain Second Amendment to Lease dated as of
September 30, 2008, that certain Third Amendment to Lease dated as of April 29,
2009, that certain Fourth Amendment to Lease dated as of December 3, 2009, that
certain Fifth Amendment to Lease dated as of February 11, 2010, that certain
Sixth Amendment to Lease dated as of June 4, 2010, that certain Seventh
Amendment to Lease dated as of December 22, 2010, that certain Eighth Amendment
to Lease dated as of August 1, 2011, that certain Ninth Amendment to Lease dated
as of September 30, 2011 (the “Ninth Amendment”), that certain Tenth Amendment
to Lease dated as of October 25, 2012 (the “Tenth Amendment”), that certain
Eleventh Amendment to Lease dated as of April 3, 2013, that certain Twelfth
Amendment to Lease dated as of May 31, 2013 and that certain Thirteenth
Amendment to Lease dated as of May 31, 2013 (collectively, and as the same may
have been further amended, amended and restated, supplemented or modified from
time to time, the “Lease”), whereby Tenant leases certain premises (the
“Premises”) from Landlord at 735, 745, 755, 765 and 777 Old Saw Mill River Road
in Tarrytown, New York (collectively, the “Buildings” and each, a “Building”);
B.WHEREAS, Landlord has completed the 777-02 Landlord Work (as defined in the
Tenth Amendment) and, therefore, the Term with respect to the 777-02 Premises
(as defined in the Tenth Amendment) has commenced;
C.WHEREAS, Tenant desires Landlord to complete additional work in the 777-02
Premises;
D.WHEREAS, Landlord and Tenant desire to modify Tenant’s termination rights with
respect to the 10th Amendment Swing Space (as defined in the Tenth Amendment);
and
E.WHEREAS, Landlord and Tenant desire to modify and amend the Lease only in the
respects and on the conditions hereinafter stated.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

BMR form dated 2/1/13

--------------------------------------------------------------------------------



1.Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Lease unless otherwise defined herein. The
Lease, as amended by this Amendment, is referred to herein as the “Amended
Lease.”
2.777-02 Premises. Landlord and Tenant acknowledge and agree that (a) Landlord
has tendered possession of the 777-02 Premises to Tenant in compliance with all
of the terms and conditions of the Amended Lease and with the 777-02 Landlord
Work substantially complete and (b) the 777-02 Premises Commencement Date is
March 12, 2013.
3.Additional 777-02 Landlord Work.
(a)     Landlord shall, at Landlord’s sole cost and expense, cause the work
described on attached Exhibit A (the “Additional 777-02 Landlord Work”) to be
completed in the 777-02 Premises. Landlord shall commence the Additional 777-02
Landlord Work as soon as reasonably practicable after the Execution Date and
shall diligently continue such work until completion (subject to Tenant’s rights
pursuant to Section 3(b) below). Tenant acknowledges that Landlord will be
constructing the Additional 777-02 Landlord Work in the 777-02 Premises during
Tenant’s occupancy thereof. Tenant shall permit Landlord to enter the 777-02
Premises at all times (including during business hours) to construct the
Additional 777-02 Landlord Work, and Tenant shall otherwise reasonably cooperate
with Landlord throughout the construction process to enable Landlord to complete
the Additional 777-02 Landlord Work in a timely and efficient manner. In
accessing the 777-02 Premises and constructing the Additional 777-02 Landlord
Work, Landlord shall reasonably cooperate with Tenant so as to cause as little
interference to Tenant as is reasonably possible; provided, however, that in no
event shall Landlord’s construction of the Additional 777-02 Landlord Work in
the 777-02 Premises (a) cause Rent to abate under the Amended Lease or (b)
constitute a forcible or unlawful entry, a detainer or an eviction of Tenant. In
the event that Tenant fails to comply with any of its obligations under this
Section and such failure causes Landlord to incur additional costs with respect
to the Additional 777-02 Landlord Work, Tenant shall pay to Landlord as
Additional Rent the amount of any such additional costs within thirty (30) days
of receiving an invoice from Landlord.
(b)    If Landlord has not completed the Additional 777-02 Landlord Work on or
before February 14, 2014, then Tenant may (but is not obligated to) notify
Landlord that Tenant intends to complete such Additional 777-02 Landlord Work,
which notice shall contain a reference to this Section 3(b) (a “777-02 Self-Help
Warning Notice”). If, five (5) business days after receiving the 777-02
Self-Help Warning Notice, Landlord has still not completed the Additional 777-02
Landlord Work, then notwithstanding anything to the contrary in the Lease
(including this Amendment), Tenant may complete such Additional 777-02 Landlord
Work (the “777-02 Self-Help Work”) and shall have reasonable access to all
portions of the 777 Building necessary to complete such work, provided that: (a)
the 777-02 Self-Help Work shall not adversely affect (even in a de-minimis
manner) any other tenant or any Utilities, except to the extent set forth in the
plans and drawings for the Additional 777-02 Landlord Work; (b) Tenant shall act
in a commercially reasonable manner and diligently endeavor to minimize the cost
of the 777-02 Self-Help Work; and (c) Tenant shall complete the 777-02 Self-Help
Work (i) in a good and workmanlike manner, (ii) in compliance with Applicable
Laws and (iii) in accordance with the plans attached to this Amendment as
Exhibit

2



--------------------------------------------------------------------------------



A. Notwithstanding the foregoing, Tenant shall not engage in 777-02 Self-Help
Work involving building systems that serve both Tenant and any other tenant,
except to the extent set forth in the plans and drawings for the Additional
777-02 Landlord Work. Landlord shall promptly reimburse Tenant (or allow Tenant
a credit against Basic Annual Rent) for Tenant’s actual, reasonable, necessary,
and reasonably documented cost of any 777-02 Self-Help Work.


4.Termination Option (10th Amendment Swing Space). Section 3.8 of the Tenth
Amendment is hereby deleted in its entirety and replaced with the following:
“3.8    Subject to all of the terms and conditions of this Section 3.8, Tenant
shall be entitled to terminate (with no penalty) the Amended Lease with respect
to one or both of (a) the 777-02 Premises and (b) the Additional 01 Premises
together with the 01 Premises ((a) and (b), collectively, the “10th Amendment
Swing Space”); provided, however, that in no event shall any such termination be
effective prior to December 31, 2018. Tenant shall exercise such right, if at
all, by providing Landlord with at least nine (9) months’ advance written
notice, which notice shall set forth the applicable space being terminated (the
“Terminated Space”) and the effective date of such termination (the “Termination
Date”). If, in such notice, Tenant elects to terminate the Amended Lease with
respect to only (a) or (b) of the 10th Amendment Swing Space, then Tenant may
elect to terminate the Amended Lease with respect to the other portion (and not
less than the entire other portion) of the 10th Amendment Swing Space at a later
date, in accordance with this Section 3.8. On or before the applicable
Termination Date, Tenant shall surrender the applicable Terminated Space in the
condition required under the Amended Lease. From and after the applicable
Termination Date, (x) the Lease shall terminate and be of no further force and
effect with respect to the applicable Terminated Space, except for those
provisions that expressly survive the expiration or earlier termination thereof,
(y) the applicable Terminated Space shall be removed from the Premises and (z)
Tenant’s Pro Rata Shares shall be adjusted accordingly.”
5.Deletion of Termination Options. Notwithstanding anything to the contrary in
the Amended Lease, Section 3 of the Ninth Amendment, Section 3.1 of the Tenth
Amendment and Section 3.7 of the Tenth Amendment are hereby deleted in their
entirety and shall no longer be of any further force or effect.
6.Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment, other than
Studley Inc. (“Broker”); provided, however, Broker is not entitled to a leasing
commission in connection with this Amendment. Tenant agrees to indemnify, defend
and hold Landlord harmless from any and all cost or liability for compensation
claimed by any such broker or agent (including Broker) employed or engaged by it
or claiming to have been employed or engaged by it in connection with this
Amendment.  
7.No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Lease and no event has occurred that, with the
passage of time or the giving of notice (or both) would constitute a default by
either Landlord or Tenant thereunder.

3



--------------------------------------------------------------------------------



8.Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Amended Lease should be
sent to:
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attn: General Counsel;


with a copy to:


Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attn: Vice President of Facilities.


9.Effect of Amendment. Except as modified by this Amendment, the Lease and all
the covenants, agreements, terms, provisions and conditions thereof shall remain
in full force and effect and are hereby ratified and affirmed. The covenants,
agreements, terms, provisions and conditions contained in this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and, except as otherwise provided in the Lease, their respective
assigns. In the event of any conflict between the terms contained in this
Amendment and the Lease, the terms herein contained shall supersede and control
the obligations and liabilities of the parties. From and after the date hereof,
the term “Lease” as used in the Lease shall mean the Lease, as modified by this
Amendment.
10.Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.
11.Counterparts. This Amendment may be executed in one or more counterparts,
each of which, when taken together, shall constitute one and the same document.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.
LANDLORD:
BMR-LANDMARK AT EASTVIEW LLC,
a Delaware limited liability company


By:
/s/ Jonathan P. Klassen
 
 
 
Name:
Jonathan P. Klassen
 
 
 
Title:
Senior Vice President
 
 
 





TENANT:
REGENERON PHARMACEUTICALS, INC.,
a New York corporation


By:
/s/ Murray A. Goldberg
 
 
 
Name:
Murray A. Goldberg
 
 
 
Title:
Senior Vice President
 
 
 





















--------------------------------------------------------------------------------











EXHIBIT A


ADDITIONAL 777-02 LANDLORD WORK




--------------------------------------------------------------------------------




SECTION 23 09 00


BUILDING AUTOMATION AND AUTOMATIC
TEMPERATURE CONTROL SYSTEMS




PART 1 -GENERAL


1.1 GENERAL REQUIREMENTS


A.
This Section is coordinated with and complementary to the General Conditions and
Supplementary General Conditions of the Work, wherever applicable to Mechanical
Work.



B.
Section 23 05 02- Basic Mechanical Requirements shall apply.



1.2     DESCRIPTION


A.
The work described under this division is for all labor, materials, and
equipment required for the construction of the Building Management System (BMS
or BAS/Automatic Temperature Control/(ATC) system.



B.
The system shall be complete in all respects, tested and ready for operation.



C.
All materials, equipment and apparatus shall be new and of first-class quality.



D.
Electrical Standards: Provide electrical products which have been tested, listed
and labeled by Underwriters' Laboratories and comply with NEMA standards, The
Building Code of the City of New York, and the National Electric Code.



E.
"Operator" is defined as the Owner's representative designated to operate the
BMS/ATC system after Owner acceptance.



F.
The work includes the providing of all labor, materials, equipment, accessories,
services and tests necessary to complete and make ready for operation by the
Owner, a building automatic system as shown on the drawings and hereinafter
specified.



G.
The Building Automation System shall be provided by the same manufacturer as the
automatic temperature controls.



H.
The Automation System subcontractor shall furnish and install all equipment,
accessories, wiring and instrument piping required for a complete and
functioning system.



I.
All materials and equipment used shall be standard components, regularly
manufactured for this and/or other systems and not custom designed especially
for this project. All systems and components shall have been thoroughly tested
and proven in actual use.



J.
The automation system shall be of a fully modular architecture permitting
expansion by adding computer memory, application software, operator peripherals
and field hardware.



K.
If expansion of the automation system necessitates greater computer processing
power, it shall be possible to transfer all existing software and data base,
both vendor supplied and user­ defined, to a new more powerful computer. This
shall be accomplished by using removable, compatible disk cartridges.



L.
Systems which require the existing user-defined data base to be reentered
through the operator's terminal shall not be acceptable.







--------------------------------------------------------------------------------






M.
Although fire alarm and security points will not be installed or monitored,
initially the system shall be installed completely ready to receive or accept
these points at a later date without additional central hardware or software.



N.
The system as specified shall monitor, control, and calculate all of the points
and functions as listed in the Building Automation Schedule.



O.
The system as installed shall have sufficient computer memory and application
software for 100% point expansion above those points required and as listed in
the Building Automation Schedule.



P.
The Work includes the providing of all labor, materials, equipment, accessories,
services and tests necessary to complete the place into satisfactory operation a
complete system of automatic temperature controls as shown on the Drawings and
hereinafter specified.



Q.
The control system shall be of the electronic fully modulating type unless
otherwise indicated, or as hereinafter specified. Control equipment shall be as
manufactured by Andover, Siemens, Johnson Controls, Inc., or Honeywell, Inc. All
controls shall be the product of one manufacturer. The temperature control
manufacturer shall be responsible for the quality and satisfactory operation of
material provided even if not actually manufactured by him.



R.
The control system shall include all necessary temperature sensors, damper
motors, relays, sensors valves, etc., and all necessary equipment for a complete
control system, regardless of whether or not specifically mentioned.



S.
The control system shall include all control and interlock wiring. The control
wiring shall include all wiring, including power wiring for sensors, controls,
control devices, relays, freezestats, firestats and all other necessary
equipment to provide a complete control system, regardless of whether or not
specifically mentioned, unless otherwise shown on the electrical drawings,
including electric relays and contactors required for control interlocking.
Interlock wiring shall include interlocks between fan starters between pump
starters between starters and remote condensing units, between pumps, chillers
and cooling towers and wherever else called for in these specifications. Unless
otherwise noted; all control circuits shall be 120 volts or less.



T.
Provide nameplates on all devices, whether or not mounted on the face of local
control panels. In occupied areas, nameplates shall be concealed beneath covers
of room type instruments, to describe functions.



1.3     GENERAL INSTRUCTIONS


A.
The BMS/ATC systems as specified herein shall be provided in their entirety by
the BMS/ATC Contractor. The BMS/ATC Contractor shall base his Bid on the systems
as specified.



B.
The general provision of the contract (Division 1 and sections 23 05 01, 23 05
02, and 23 05 03) apply to work specified in this section.



C.
PRELIMINARY SUBMITTAL: Prospective BMS/ATC Contractors shall submit for review
by the Owner's authorized representatives a preliminary written description of
his proposed BMS/ATC systems, including block diagrams showing all major
components and panels, printers and other processing devices and required
cabling between each. Include environmental and space requirements for panels,
CPU's and other major devices.



1.
Include manufacturer's literature for each type of panel, controller or device
that may be shown on the block Diagram.







--------------------------------------------------------------------------------




2.
Block Diagram shall show, schematically, the entire building system with all
major components identified.

3.
Include a points list for all input and output devices which shall be provided
by the proposed systems.

4.
Include information about proposed communications buss and data transmission.

5.
Provide a written explanation of any characteristics, items of equipment or
control intent, which differs from the requirements of this Division. Explain
what, if any, alternative characteristics, items of equipment or control intent
will be provided.

6.
Alternate systems, characteristics, items of equipment or control intent, which
do not comply with these specifications, may be rejected if not acceptable to
the Engineer. Any rejected alternate system, characteristics, items of equipment
or control intent shall be replaced by the specified system, characteristics,
items of equipment or control intent at no extra cost to the project.



1.4     QUALITY ASSURANCE


A.
Only firms regularly engaged in manufacture and installation of this equipment
with characteristics and capacities required, whose products have been in
satisfactory use in similar service for not less than 10 years shall be
acceptable.



B.
The entire building automation system shall be installed by skilled electricians
and mechanics, all of whom are properly trained and qualified for this work. All
wiring shall be installed in accordance with the Project Electrical
Specifications.



C.
Supervision and checkout of the system shall be by factory-trained engineers and
technicians directly employed by the automation Contractor.



D.
Provide system produced and installed by the manufacturers, which are listed in
Section "Approved Manufacturer's List".



E.
Provide equipment which performance, under specified conditions, is certified by
the manufacturer.



1.5     SCOPE


A.
The proposal shall be based on an electronic system. Provide electronic sensors
and transmitters with full DDC capabilities.



B.
The engineering, installation, calibration, hardware, software programming and
checkout necessary for complete and fully operational BMS/ATC systems, as
specified hereafter, shall be provided under this division by the BMS/ATC
Installer.



C.
The BMS Contractor shall guarantee that the installed system is capable of
maintaining the following comfort goals in conditioned areas served by the BMS.



1.
Space Design Temperature +/- 1°F.

2.
Relative Humidity 50% +/- 5%.

3.
The BMS Contractor is not responsible for improper installation by other
Divisions, however the BMS Contractor is responsible for informing the
Construction Manager and Engineer of any requirements of this specification or
any installation problem which prevents these goals from being maintained.



D.
The contractor shall be responsible for all power and control wiring for BMS
equipment including BMS panels, actuators, dampers, controllers, control power
transformers, relays, etc. work shall be sub-contracted to a licensed electrical
contractor by the BMS contractor if the BMS





--------------------------------------------------------------------------------






contractor is not suitably licensed. All work shall be completed in accordance
with the electrical specification sections of this specification


1.6     ITEMS REQUIRED TO BE COORDINATED WITH OTHER DIVISIONS


A.
Be responsible for coordinating the following:

1.
Power requirements (voltage, amps, location) for all BMS equipment requiring
power. See Section 23 05 01.



B.
Installation and connection of all power wiring. Power wiring shall be defined
as follows:



1.
Wiring of power feeds through all disconnect starters and variable speed
controllers to electric motors.

2.
120 VAC Emergency and 120V Normal power feeds to all BAS temperature control
panels and equipment.

3.
Wiring of any remote start/stop switches and manual or automatic motor speed
control devices not furnished by the BAS/ATC Contractor.



C.
Note that 120V to 24V surge protected transformers for low voltage wiring by
this Division shall be furnished, set in place and wired (from designated
circuit in electrical panel) by this Division, and all low voltage control
wiring shall be installed under this Division.



1.7 WORK BY OTHERS


A.
The following work shall be provided under separate divisions of the
specifications:



1.
Installation of all line size and non-line size automatic valves and separable
wells. However, these devices shall be furnished under this division.

2.
Provision of all necessary piping connections, taps and direct-contact wells
required for flow, pressure or temperature devices specified under other
divisions.

3.
Provision of manual balancing dampers as specified under other divisions of
Divisions 21 through 23.

4.
Installation of all automatic control dampers shall be by HVAC Contractor. All
control dampers shall be furnished under this division.



1.8     AGENCY LISTINGS




A.
UL 916 PAZX Energy Management Systems.



B.
FCC-Part 15 Subparagraph J. Class A. Emissions requirements.



C.
UL-864/UUKL Smoke Removal.



1.9 RELATED SECTIONS


A.
23 05 01 -Mechanical and Electrical Coordination.



B.
23 05 02 - Basic Mechanical Requirements.



C.
23 05 03 - Basic Mechanical Materials and Methods.



1.10 BMS/ATC CONTRACTOR


A.
The BMS/ATC Contractor shall have a local office within a 50 mile radius of the
job site, staffed with factory trained engineers fully capable of providing
instruction, routine maintenance and 24-





--------------------------------------------------------------------------------




hour emergency maintenance service on all system components. The BMS/ATC
Contractor shall have a ten year experience record in the design and
installation of computerized building systems similar in scope and performance
to that specified herein, and shall be prepared to provide evidence of this
history prior to Contract Award should the Owner request it.


B.
The BMS/ATC Contractor shall be prepared to make a personal presentation of his
systems to the Owner or his designated representatives prior to award of
Contract should the Owner request it.



C.
The engineering, installation, calibration, hardware, software programming and
checkout necessary for complete and fully operational BMS/ATC systems, shall be
provided under this division by the BMS/ATC Installer.



D.
Control components shall be mounted and wired by the BAS/ATC Contractor except
as noted. Controllers may be mounted on terminal units at the factory.



1.11    SUBMITTALS AFTER CONTRACT AWARD


A.
The following data/information shall be submitted for approval:



1.
Complete sequence of operation.

2.
Control system CAD generated drawings including all pertinent data to provide a
functional operating system.

3.
Valve, and damper schedules showing size, configuration, capacity and location
of all equipment.

4.
Data sheets for all hardware and software control components.

5.
A description of the installation materials including conduit, wire, flex, etc.

6.
Building Management System panel locations.

7.
Schematic and flow diagrams indicating sensor and device locations.



B.
The Controls Contractor shall provide submittal drawings for the entire control
system for review and approval before work shall begin. Included in the
submittal drawings shall be a diagram depicting the system architecture complete
with a communications riser. Drawings shall include point-to-point wiring
diagrams and must show all temperature controls, start-stop arrangement for each
piece of equipment, equipment interlocks, wiring terminal numbers and any
special connection information required for properly controlling the mechanical
equipment. The submittal shall include a bill of material reference list as well
as equipment sequences of operation.



C.
The submittals shall include a specification compliance analysis for review and
approval before work shall begin. The compliance document shall address each
paragraph of this specification by indicating COMPLY, EXCEED, or EXCEPTION. Do
not indicate COMPLY unless the proposed system exactly meets the paragraph
requirement. If EXCEED or EXCEPTION is indicated, then provide a clear and
concise explanation of the variance from the specifications and the net effect
this would have on the specified system performance.



D.
Wiring diagrams shall include internal wiring of all electrical control devices.



E.
Submit completed computer graphics for all the equipment and building floor
plans and equipment prior to scheduled completion of the project for approval.





PART 2- PRODUCTS


2.1     GENERAL






--------------------------------------------------------------------------------






A.
The Building Management System (BMS) shall provide an easy to use interface for
monitoring and managing the building. The Building Management System shall
provide the necessary Hardware, Software, and Network Communication abilities to
provide Scheduling, Monitoring, Trending, Historical Storage, and Alarm
Functions for the HVAC equipment and systems as described in this specification.
Control capabilities shall include: Time of Day scheduling, Direct Digital
Control, Custom Control, Boolean Logic, Optimum Start/Stop, Duty Cycling,
Electrical Demand Control, Temperature Control, After Hours Override, Reports
and Logs, Trend Prints, Remote Communications, Alarm Logging, Run Time and
Maintenance, and Expanded Informational Messages.



B.
The Building Management system shall be designed to allow full Operator
operation with a minimum of training. It shall have an on-screen "Help" Operator
tutorial.



C.
Specified application programs shall be engineered, programmed and pre-tested
prior to site installation. This shall be verified by standard format
programming worksheets or flow diagrams included with the submittals.



2.2     BUILDING MANAGEMENT SYSTEM


A.
Each panel memory shall be protected for a minimum of 48 hours in the event of
power failure.

Internal clock shall continue to run during a power failure so that the system
makes the appropriate adjustment to all connected points when power is restored.


B.
When specified or indicated on the point list or where required by the sequence
of operation, outputs shall have three position manual override switch
(On/Off/Auto), a status light, and shall be selectable for either normally open
or closed operation.



2.3     MANUFACTURERS


A.
Acceptable Manufacturers Are:



1.
Johnson Controls as installed by local factory office.



Any other manufacturer shall be considered a substitution and may submit for
approval after the bid.


2.4
OPERATOR INTERFACE



A.
Local Interface. Extend new controls from the existing base building PC based
workstation(s). All graphics based workstation(s) shall be able to access all
information in the system.



B.
Workstation Software



1.
Multiple Users: The system shall accommodate simultaneous multiple user
operation. Access to the system data should be limited only by operator
password. Multiple users shall have access to all valid system data. An operator
shall be able to log onto any workstation on the system and have access to all
valid data.

2.
Operating System: Furnish a concurrent multi-tasking operating system. The
operating system shall also support the use of other common software
applications that operate under Microsoft Windows. Examples include Lotus 123,
Microsoft Excel, Word, and Paradox.

3.
System Graphics: The Operator Workstation software shall be graphically
oriented. The system shall allow display of up to multiple graphic screens at
once for comparison and monitoring of system status. Provide a method for the
operator to easily move between graphic displays and change the size and
location of graphic displays on the screen. The system graphics shall be able to
be modified while on line. An operator with the proper password level shall be
able to add, delete, or change dynamic points on a graphic.







--------------------------------------------------------------------------------




Dynamic points shall include analog and binary values, dynamic text, static
text, and animation files. Graphics shall have the ability to show animation by
shifting image files based on the status of the point.
a.
Standard Graphics. Provide graphics for each major piece of equipment in the
building. This includes but not limited to, each Chiller, Air Handler, VAV
Terminal, & heat exchanger. These standard graphics shall show all points as
specified in the points list.

b.
Custom Graphics. The system shall have custom graphics provided for all air
handling systems and hydronic systems. Graphics shall also include actual floor
plans showing equipment, and sensors. Custom graphic files shall be created with
the use of a PC Paint package furnished with the system. The PC Paint package
shall be a graphically based system that uses the mouse to create and modify
graphics that are saved in industry standard formats such as PCX, TIFF, and GEM.
The PC Paint package shall also provide the capability of capturing or
converting graphics from other programs such as Designer, or AutoCad.

c.
Graphics Library. Furnish a complete library of common HVAC equipment such as
chillers, boilers, air handlers, terminals, fan coils, and unit ventilators.
This library shall also include symbols for other equipment including fans,
pumps, valves, piping, and ductwork. The library shall be furnished in a file
format compatible with the PC Paint Program.

d.
Photo Quality Input. The system shall be able to accommodate high resolution
digitized photographs. The owner shall be able to edit the photo quality
graphics using the furnished PC Paint Program.

4.
Workstation Applications. The workstation shall serve as the primary area of the
system for operator interface and off-line storage of system information. The
workstation shall also serve as the bridge to other building systems. Provide
the following applications at the workstation.

a.
Manual Database Save and Restore. A system operator with the proper password
clearance shall be able to save the database from any system panel. The operator
shall also be able to clear a panel database and manually initiate a download of
a specified database to any panel in the system.

b.
System Configuration. The workstation software shall provide a simple to use
graphical method of configuring the system. As elements are located on the site
they shall be displayed on a graphical representation of the system. This shall
be flexible to allow for future system changes or additions.

c.
On Line Help. Provide a context sensitive, on line help system to assist the
operator in operation and editing of the system. On line help shall be available
for all applications and shall provide the relevant data for that particular
screen. Additional help information shall be available through the use of
hypertext.

d.
Security. Each operator shall be required to log on to the system with a user
name and a password in order to view, edit, add, or delete data. System security
shall be selectable for each operator. The system supervisor shall have the
ability to set passwords and security levels for all other operators. Each
operator password shall be able to restrict the functions accessible to viewing
and/or changing each system application, editor, and object (i.e. Operator One
can view and change all airside data but only view chiller plant data, operator
two can only acknowledge alarms and not view or change system data etc.) Each
operator shall automatically be logged off of the system if no keyboard or mouse
activity is detected. This auto logoff time shall be set per operator password.
All system security data shall be stored in an encrypted format in the building
management panels.

e.
System Diagnostics. The system shall automatically monitor the operation of all
workstations, printers, modems, LAN connections, building management panels and
controllers. The failure of any device shall be annunciated to the operator.







--------------------------------------------------------------------------------






f.
Trend Logs. Each object in the system shall automatically be trend logged. This
trend shall be stored for a minimum of 24 hours. The operator shall be able to
view this trend on demand.

g.
Event Log. The operator shall be able to view all systems alarms and change of
states. Events shall be listed chronologically. An operator with the proper
security level may acknowledge and clear alarms. All that have not been cleared
by the operator shall be archived to the hard disk on the workstation.

h.
Point Status and Control. Provide a method for the operator to view, and edit if
applicable, the status of any object and property in the system. These statuses
shall be available by menu on graphics or through custom programs.

i.
Clock Synchronization. The real time clocks in all building control panels and
workstations shall be synchronized on command of an operator. The system shall
also be able to automatically sequence all system clocks, daily from any
operator designated device in the system. The system shall automatically adjust
for daylight savings and standard time if applicable.

5.
Alarm Processing. Any object in the system shall be configurable to alarm in and
out of normal state. The operator shall be able to configure the alarm limits,
states and reactions for each object in the system.

a.
Binary Alarms. Each binary object shall be set to alarm based on the operator
specified state. Provide the capability to automatically and manually disable
alarming.

b.
Analog Alarms. Each analog object shall have both high and low alarm limits a
well as high and low "early warning" limits. Provide separate sets of limits for
both occupied and unoccupied (on/off) conditions. Alarming must be able to be
automatically or manually disabled.

c.
Alarm Reactions. The operator shall be able to determine what action if any are
to be taken, by object, during an alarm. Actions shall include logging,
printing, starting programs, displaying messages, providing audible annunciation
or displaying specific system graphics. Each of these actions shall be
configurable by workstation and time of day. The system shall provide multiple
levels of alarm priority.

6.
Workstation Applications Editors. Each PC workstation shall support editing of
all system applications. Provide graphically based editors for each application
at the PC workstation. The applications shall be downloaded and executed at one
or more of the building management panels.

a.
Application Specific Controller. Provide a full page editor for each application
specific controller. This shall allow the operator to view and change the
configuration, name, control parameters and set points for each device.

b.
Scheduling.

1)
A complete graphically based editor for the scheduling application shall be
provided at each workstation. Provide an easy to use method of selecting the
desired schedule and month.

2)
This shall consist of graphically represented daily schedules and holidays.

3)
Provide the capability for seasonal schedules that will be automatically
executed during user defined periods. This shall enable the operator to have a
group of equipment in discrete "Summer" and "Winter" schedules. Each seasonal
schedule shall only be active during the operator specified time periods. The
schedule shall be available for viewing and editing even when not active. The
operator viewing a schedule shall be able to see graphically whether the
schedule is active or inactive for up to a year in advance.

4)
An operator with proper password level shall be able to modify the schedule.
Schedules shall be able to be easily copied between objects and/or dates.

7.
Custom Programming Language. Provide the capability to perform custom
applications. The custom programming editor shall be accessible from all
workstations. The operator shall be able to create, edit, and download custom
programs at the same time that all







--------------------------------------------------------------------------------




other system applications are operating. The system shall be fully operable
while custom routines are edited, compiled, and downloaded. Systems that require
the operator interface be shut down to edit and compile programs shall include
and additional Custom Programming Workstation. This workstation shall be
identical to the operators workstation in section 2.04.B.2.A.


The Program editor shall allow for creation, editing, troubleshooting, and
simulation of custom programs. The editor shall check for proper programming
context, use, spelling, and format. The custom programming editor shall also
compile the program and be able to upload and download to the building
management panel. All custom routines shall be executed at the building
management panel.
8.
Alarm Annunciation.

a.
Upon the incidence of an alarm, an alarm window shall be displayed showing the
point in alarm, the time and date of the alarm and a user-selected predefined
alarm message (and optionally printed to a user defined printer, printers and/or
VT-100 or dumb terminal devices). Alarms shall be displayed regardless of the
application in use including any non-ddc system DOS or Windows applications. The
program shall display the current unacknowledged and acknowledged alarms. The
user shall be able to selectively enable or disable a reminder in the event
there are unacknowledged alarms. This reminder shall be both visual and audible.
The user shall be able to record their own reminder messages and select the
frequency at which they will play.

b.
Acknowledgement of alarms shall be from the alarm "pop-up" and/or from a
separate alarm summary. Acknowledgment shall be by a specific event, date range,
class, or specific alarm definition and condition. Upon acknowledging the alarm,
the name of the operator acknowledging the alarm and the time and date will be
associated with the acknowledgement, this data will be stored to the alarm
history file and printed to the chosen printers or terminal devices.

c.
The system shall allow automatic or manual display of associated dynamic graphic
screens and trend charts shall be provided for each alarm.

d.
Upon exiting the alarm handling mode the user shall be placed back to the
application in use at the time of alarm/exception occurrence.

e.
A current alarm screen shall be provided which will dynamically display only
alarms that are currently in alarm. As alarms are return-to-normal from their
respective alarm states the current alarm screen shall be dynamically updated to
reflect the change.

9.
Trend Management

a.
The program shall automatically perform time based periodic collection of real
time point data and subsequently store it to the systems hard disk. There shall
be local and remote modes of operation. Local collection shall allow the program
to directly query the controllers for individual point samples. Remote
collection shall mean the controllers collect and store trend data on individual
points and then release the entire trend table(s) upon a request from the
computer work station.

b.
Storage and manipulation of sample points shall only be limited by disk space.

Sampling rates shall be user selectable from instantaneous (once a second or
less) to once a week. Collection of data shall be user selectable to start and
stop on specific times and dates.
c.
Charting of the trend data shall be an integral part of the trend management
program. Third party graphing packages such as Excel shall not be required to
implement this program. Multiple points shall be chartable. Multiple XIV charts
may be run simultaneously displaying either real time data (instantaneous) or
historical. Y scaling shall be either automatic or user selectable for any chart
displayed, each chart may have different scaling. X scales shall be user
selectable allowing for display of data over the wide range of times and dates.
Multiple years of data shall be allowed. The chart display shall be capable of
displaying a window







--------------------------------------------------------------------------------






of time as short as 15 seconds. Average, high and low values shall be displayed
for selected point.
10.
Reporting

a.
The report section shall be the gateway to the database for all data collected
and shall provide an easy means of reporting and information management.

b.
The report generator shall be an integral part of the system. Offline third
party packages (such as Excel) for report manipulation shall not be required to
implement this program.

c.
Reports on historical trend data shall allow for daily, weekly, monthly and
yearly reporting. These reports shall be completely flexible on the data items
to be reported on. The user shall be able to select from a list of predefined
reports or selected data items on-the-fly. The selection of data item shall not
be restricted by panel source. Reports shall have multiple columns and be
infinite in length. Reports must be capable of reporting on data that has been
collected at varying time intervals. Report generator shall allow an operator to
easily and quickly define the contents of a report as well as define a print
time and date if so desired. Information contained in the reports shall be
derived from alarm history, system database, trend data and timed overrides.

d.
The operator shall be able to compile reports by user, department, time and data
period, point or points.

11.
Multi-tasking

a.
The system shall be capable of true multi-tasking capabilities. The user shall
be able to use other non-related programs in the system while still running all
ddc system application with no interruptions. This shall include the use of real
time data in other applications. This feature shall allow spread sheet programs
to gather data from the system dynamically while running a dynamically updated
graphic screen. The system shall have the ability to allow the passing of data
freely to MS Windows application, which incorporate the use of Dynamic Data
Exchange.



2.5
    SYSTEM PERFORMANCE



A.
The system shall consist of Operator Workstation, Building Management Panels,
and Application Specific Controllers. All elements of the system shall be
designed for standalone operation. Control shall always occur at the lowest
level of the system. Communication between the building management panels and
workstations shall be over a high speed communications buss. All nodes on this
LAN shall be peers. The operator shall not have to know the panel identifier or
location to view or control an object. Application Specific Controllers shall be
constantly scanned by the building management panels to update point information
and alarm information.



2.6
SYSTEM APPLICATION CONTROLLER SOFTWARE



A.
System Security: User access shall be secured using individual security
passwords and user names.



B.
Passwords shall restrict the user to only the object, applications and system
functions as assigned by the system manager.



2.7
    SYSTEM SOFTWARE



A.
Furnish the following applications for building and energy management. All
software applications shall reside and run in the system controllers. Editing of
applications shall occur at the operator workstation.







--------------------------------------------------------------------------------






1.
Scheduling: Provide the capability to schedule each object or group of objects
in the system. Each scheduler shall consist of the following:

a.
Weekly Schedule: Provide separate schedules for each day of the week. Each of
these schedules should include the capability for start, stop, optimal start,
optimal stop, and night economizer. Each scheduler may consist of up to 10
events. When a group of objects are scheduled together, provide the capability
to adjust the start and stop times for each number.

b.
Exception Schedules: Provide the ability for the operator to designate any day
of the year as an exception schedule. Exception schedules may be defined up to
one year in advance. Once an exception schedule is executed, it will be
discarded and replaced by the standard schedule for that day of the week.

c.
Holiday Schedules: Provide the capability for the operator to define up to 30
special or holiday schedules. These schedules may be placed on the scheduling
calendar and will be repeated each year. The operator shall be able to define
the length of each holiday period.

2.
Optimal Start/Stop: The scheduling application outlined above shall support an
optimal start/stop algorithm. This shall calculate the thermal characteristics
of a zone and start the equipment prior to occupancy to achieve the desired
space temperature at the specified occupancy time. Provide an early start limit
in minutes to prevent the system from starting too early.

3.
System Coordination: Provide a standard application for the proper coordination
of equipment.

4.
Alarm Reporting.

5.
Trending.

6.
Diagnostics.

7.
Power Fail Recovery.

8.
Reports and Logs.



2.8
    NETWORK CONTROLLERS



A.
General. Provide an adequate number of Building Management Panels to provide the
performance specified above. Each of these panels shall meet the following
requirements.



1.
The Building Automation System shall be composed of one or more independent
stand­ alone, microprocessor based Network Controllers to manage the global
strategies describes in Application software section.

2.
The Master Controller shall have substantial memory to support its operating
system, database, and programming requirements.

3.
The multi-tasking operating system of the Controller shall manage the input and
output communications signals to allow distributed controllers to share real and
virtual point information and allow central monitoring and alarms.

4.
Data shall automatically be shared between Master Controllers when they are
networked together.

5.
The database and custom programming routines of remote Network Controllers shall
be editable from a single operator station.

6.
The Master Controller shall continually check the status of all processor and
memory circuits. If a failure is detected, the controller shall:

a.
Assume a predetermined failure mode.

b.
Emit an alarm.

c.
Display card failure identification.



B.
Communications. Each Master Controller and Operator Workstation shall
communicate using 10/100/1000 Ethernet (IEEE802.3). This LAN shall be
self-configuring and shall automatically reconfigure as nodes are added or
removed.







--------------------------------------------------------------------------------






1.
Hard Wired Connections. Provide a twisted pair copper (CAT.5E or higher) cable
between all nodes on the system LAN. Provide all necessary network switches to
complete the network.



C.
All controllers shall allow communication over open protocol such as LonTalk or
BACNET. Open protocol; shall be appropriate to the signal being transmitted and
shall selected to best communicate with the domains open protocol for systems
that have been previously installed at the facility.



D.
Serviceability. The Network Controller should be designed in a modular fashion
so that the enclosure may be roughed in prior to the installation of the
electronics. Provide diagnostic LEOs for power, communications, and alarms. The
controller shall have provisions for expansion and future controller
architecture. All wiring connections shall be made to field serviceable terminal
strips or to a termination card connected by a ribbon cable.



E.
Memory. The Network Controller shall maintain all BIOS and programming
information in EEPROM. The system BIOS shall be easily upgradable for the PC
workstation without the need for going out to the panel. System manufacturer
shall provide current version software and firmware at the end of the warranty
period.



2.9
    APPLICATION SPECIFIC CONTROLLERS



A.
Application Specific Controllers shall be stand-alone, microprocessor based
Direct Digital Controllers with sufficient EEPROM memory to handle its operating
system, database and programming requirements.



The controllers shall be clearly labeled as to controller type, where it is to
be installed, and software address (if applicable). The controller shall be
fully tested upon installation to ensure that it is properly matched to the
equipment it is controlling.


B.
The controller shall communicate with other devices on the communication network
and be fully integrated with the other system components.



C.
The hardware shall be suitable for the anticipated ambient conditions.



1.
Controllers used outdoors and/or in wet ambient shall be mounted within
waterproof enclosures, and shall be rated for operation at --40°F to 155°F.

2.
Controller used in conditioned ambient shall be mounted in dust-proof
enclosures, and shall be rated for operation at 32°F to 120°F.



D.
Terminal Unit Controllers



1.
Terminal Box Diagnostics:

a.
If zone temperature sensor input fails above its high range, unit shall control
at its maximum CFM setpoint. If sensor input fails below its low range, units
shall control to its minimum CFM setpoint.

b.
In both cases, all heat outputs shall be disabled. A diagnostic message shall be
displayed upon operator inquiry.

c.
If flow measuring system fails, unit shall automatically convert to a pressure
dependent, damper position based algorithm. Diagnostic message shall be
displayed upon operator inquiry.

d.
If zone temperature setpoint potentiometer on zone sensor fails, unit shall
automatically control to programmed occupied setpoints. Diagnostic message shall
be displayed upon operator inquiry.

e.
If communications are not lost, controller shall continue to operate in current
mode of operation. All setpoints shall be retained in nonvolatile memory. If
communications are not restored within 15 minutes, unit shall automatically
initiate a reset-recalibrate.









--------------------------------------------------------------------------------




2.10
    CUSTOM APPLICATION CONTROLLERS



A.
The Custom Application Controllers shall provide stand-alone control and require
no additional system components for complete operation. It shall have sufficient
EEPROM memory to support its operation system, database, and programming
requirements. Custom application controllers shall meet the requirements of 2.06
Master Control Panels except they shall reside on a communications network
operating at a minimum of 38,400 KBPS.



B.
All programming required for operation shall be memory resident and shall be
retained in permanent memory.



C.
The Custom Application Controller shall be configured such that the Portable
Operators Terminal can be plugged directly into it or within sight for
programming, editing, and other operator functions. Custom application
controllers shall also be programmable from the operator workstation.



D.
Controller hardware shall be suitable for the anticipated ambient conditions.



E.
Controllers used outdoors and/or in wet ambient shall be mounted within
waterproof enclosures and shall be rated for operation at -40°F to 155°F.



F.
Controller used in conditioned ambient shall be mounted in dust-proof
enclosures, and shall be rated for operation at 32°F to 120°F.



2.11
    INPUT/OUTPUT INTERFACE



A.
Hardwired inputs and outputs may tie into the system through Master Control
Panel, Custom Application, or Application Specific Controllers. Any critical
points requiring immediate reaction shall be tied directly in to the controller
hosting the control software algorithm for the critical function.



B.
Binary inputs shall allow the monitoring of on/off signals from remote devices.
The binary inputs shall provide a sufficient wetting current to be compatible
with commonly available control devices.



All status points shown on the point list shall be positive proof differential
pressure or current sensing binary switches.


C.
Analog inputs shall allow the monitoring of low voltage, current, or resistance
signals and shall have a minimum resolution of 0.1% of the sensing range. Analog
inputs shall be compatible with, and field configurable to commonly available
sensing devices.



D.
Binary outputs shall provide a continuous low voltage signal for on/off control
of remote devices.

Where specified in the sequence of operations or indicated on the points list,
binary outputs shall have 3-position (on/off/auto) override switches, status
lights, and shall be selectable for either normally open or normally closed
position.


E.
Analog outputs shall provide a modulating signal for the control of end devices.
Outputs shall provide either a 0 to 10 VDC, 0 to 20 VDC or a 4 to 20 milliampere
signal as required to provide proper control of the output device. Systems that
utilize a pulse width modulating output (PWM) shall include a position feedback
AI for each output.







--------------------------------------------------------------------------------






F.    System architecture shall allow for point expansion in one of the
following ways:


1.
The addition of input/output cards to an existing System Application Controller.

2.
An additional panel and/or controller may be used to expand point capacity.

3.
Ten (10) percent expansion capacity for all point types in all DDC panels.



2.12
IDENTIFICATION



A.
Engraved Labels



1.
Material: Melamine plastic laminate.

2.
Thickness: 1/16".

3.
Color

a.
Surface: White.

b.
Core: Black (letter color).

4.
Fastenings: Any of the following:

a.
Screws.

b.
Rivets.

c.
Permanent adhesive.

5.
Lettering: Coordinate with shop drawings.





2.13
DUCT SMOKE DETECTORS



A.
Duct smoke detectors shall be provided and wired in accordance with
manufacturer's requirements.



2.14
BMS/ATC CONTROL WIRING



A.
General: 18 AWG Twisted pair cable shield wire shall be provided if required by
system manufacturer.



B.
Provide for all input and all analog output wiring.



C.
Tinned copper conductors.



D.
Do not run input/output wires together in the same conduit or wire bundle with
120V power wiring.



E.
All control wiring shall be run in metal conduit as follows:



1.
EMT in Mechanical/Electrical Rooms.

2.
Rigid at exterior.

3.
Plenum rated for concealed spaces/hung ceiling.



2.15
DAMPERS



A.
The Building Automation System supplier shall provide all automatic control
dampers not specified to be supplied integral to the HVAC equipment.



B.
Dampers shall be low leakage or high velocity low leakage air foil as specified
in the sequence of operation or in the equipment specifications and schedules.
All proportional dampers shall be opposed blade type, except mixing dampers
shall be parallel type. Two position dampers may be opposed or parallel blade
type.







--------------------------------------------------------------------------------






C.
Damper frames and blades shall be galvanized steel and a minimum of 16 gauge.
Blade width shall not exceed 8 inches. Dampers and seals shall be suitable for
temperature ranges of -50°F to 250°F.



D.
Blades: 14-gauge, or 16-gauge air foil shaped, double, galvanized steel or
extruded aluminum.



E.
Bearings: Nylon or oil impregnated.



F.
Axles: Welded, hexagonal or pin lock, or with other approved method to prevent
blade rotating on axle.



G.
Hardware: Zinc plated steel or aluminum.



H.
Standard Low Leakage Dampers:



1.
Standard low leakage dampers shall be provided to conserve energy. Dampers shall
be equipped with neoprene edge seals and compressible metal jamb seals. Leakage
shall not exceed 10 CFM/Sq. Ft. at 4" W.G. differential and 3 CFM/Sq. Ft. at 1"
W.G. differential.

2.
Standard Low Leakage dampers shall be Ruskin, Model CD36 or equivalent.



I.
High Velocity Low Leakage Dampers:



1.
Where specifically called out as "LOW LEAKAGE", provide the following:

2.
Field replaceable edge and end seals with be installed along the top, bottom,
and side of the frame and each blade. Seals and bearings shall be suitable for
temperature ranges from -40°F to 200°F. Leakage shall not exceed 6 CFM/Sq. Ft.
at 4" W.G. differential and 3 CFM/Sq. Ft. at 1" W.G. differential.

a.
High Velocity Low Leakage dampers shall be Ruskin, Model CD60 or equivalent.



J.
Provide low leakage dampers in the following locations:

1.
Outside air dampers.

2.
Motorized backdraft dampers.

3.
Motorized intake dampers.



2.16
CONTROL VALVES



A.
Provide control valves of the type, body material and pressure class as
determined by manufacturer, based on operating requirements and maximum pressure
and temperature in the piping system.



B.
Equip control valves with actuators of proper close-off rating.



C.
Modulating control valves shall have equal percentage or linear flow
characteristics.



D.
Valve bodies shall be 2-way normally open or closed, or 3-way mixing as
specified or as required. Valve bodies 2" and smaller shall be bronze, screwed
type and 2 ½ " and larger shall be iron, flanged and rated at 240°F 125 psig
except where otherwise noted.



E.
Valves shall have stainless steel stems and allow for servicing including
packing, stem, and disk replacement, or offer a 5 year warranty on parts and
labor.



F.
Size valves for 50% coil pressure drop (minimum 3', maximum 12' pressure drop).



G.
Two-position, two-way control valves shall have quick opening characteristics.







--------------------------------------------------------------------------------






H.
Three-way valves shown in mixing application shall have a single, double faced
disk.



I.
Three-way valves shown in diverting application shall have two separate disks on
a common shaft.



J.
All steam control valves shall be single seated. No single valve shall be lager
than 2-½ ''. Wherever the flow rate is such as to require a valve larger than
2-½”, then multiple valves in parallel shall be used, with one no larger than
2-½ ''. The valves shall operate sequentially. Trim shall be stainless steel for
inlet pressures above 15 psig steam.



2.17
VALVE ACTUATORS: (ELECTRIC)



A.
Valve actuators shall be electronic low voltage (24VAC), and properly selected
for the valve body and service. Belimo or equivalent.



B.
Actuators shall be fully proportioning (if modulating) and be spring return for
normally open or normally closed operation as called out in the sequence of
operations.



C.
Provide a handwheel or manual positioner mounted adjacent to valve to allow
manual positioning of valve in the absence of power.



D.
Tri-state floating control non-spring return actuators are acceptable for
terminal reheat applications for sizes less than one inch.



E.
Actuators that rely on heating a medium are not acceptable.



2.18
BUTTERFLY VALVES



A.
Butterfly valves used for automatic control shall be lug type rated for 125 psi
non-shock water service to 180°F. Valve body shall be ductile iron with
B-Nitrite (BUNA N) or EPDM molded seat and seals.



B.
Disc material shall be cast bronze of aluminum-bronze with ASTM A-492 Type 416SS
stainless steel stem and fittings.



C.
Valves shall be tight close off suitable for end of the line service.



D.
Butterfly valves used for two position control shall be line size. Valves used
for modulating control shall be sized for a minimum 5 psig differential pressure
at full flow. Butterfly valves shall not be used for modulating control without
specific approval from the engineer.



E.
Three way valve mixing or diverting configurations shall have factory provided
linkage kits specifically manufactured for the piping arrangement and actuator
used. Keystone or approved equivalent.



2.19
TEMPERATURE SENSORS



A.
Temperature sensors shall be Resistance Temperature Detector (RTD) or Thermistor
as dictated by the requirements of this specification.



B.
Duct sensors shall be rigid or averaging as specified in the sequence of
operations. Averaging sensors shall be a minimum of 5 feet in length.



C.
Immersion sensors shall be provided with a separable stainless steel or brass
well to match pipe material.







--------------------------------------------------------------------------------






D.
Space sensors shall be equipped with setpoint adjustment and/or override switch
as specified on the plans or in the sequence of operations. Space sensor shall
have a portable service tool jack.



E.
Accuracies shall be +/-1oF for standard applications. Where high accuracy is
required, accuracies shall be+/- .2°F.



F.
Duct mounted averaging sensors shall utilize a sensing element incorporated in a
copper capillary with a minimum length of 20 feet. The sensor shall be installed
according to manufacturers recommendation and looped and fastened at a minimum
of every 36 inches.



G.
Sunshields shall be provided for outside air sensors.



2.20
DIFFERENTIAL PRESSURE & CURRENT SWITCHES



A.
Differential Pressure Switches shall be furnished as indicated for status
purposes in air and water applications. Provide single pole double throw switch
with fully adjustable differential pressure settings.



B.
Sensing range shall be suitable for the application with accuracy of +1-2% of
range and repeatability of +/-.5 % of range. Sensor shall be capable of
withstanding up to 150% of rate pressure without damage.



C.
Current switches shall be provided for status indications on variable air flow
fans and variable pump speed applications. These switches shall be capable of
installation and replacement without removing power wiring.



2.21
STATIC PRESSURE SENSORS



A.
Static pressure sensors shall be differential pressure type. The sensor range
shall be closely matched to the system static pressure,-.5 to .5 inches, -1 to 1
inches, 0 to 2.5 inches.



B.
Sensor accuracy shall be plus or minus 5% of the sensing range, and
repeatability of 2% of sensor range.



2.22
FREEZE PROTECTION DUCTSTATS



A.
An electric freeze protection ductstat with 20 feet low temperature sensing
capillary, and with manual reset, shall be located across the entering face of
each cooling coil or bank of coils in the air conditioning unit or in the
discharge of each heating coil in the heating and ventilating units, which shall
on a fall in temperature below 35°F., shut down its respective supply fan and
close the outdoor air damper. Case of instrument shall be located outside of
supply unit, within 10 feet of supply fan motor.



B.
For systems with return air fans, on fan shut down, the return fan shall
continue running or shall start, if not running.



2.23
PRESSURE SENSORS



A.
Differential air pressure, static pressure and velocity pressure sensors shall
be furnished by Modus, Air Monitor or equivalent.



B.
Liquid, water or steam pressure sensing shall be furnished by Rosemount,
Robinson Halpern or equivalent.



C.
Pressure switches shall be furnished by United Electric, Dwyer or equivalent.







2.24
FLOW SENSORS



A.
Differential pressure flow meters shall be furnished by Annubar or equivalent.







--------------------------------------------------------------------------------




B.
Vortex flow meters shall be furnished by EMCO or equivalent.



2.25
DIGITAL SENSORS



A.
All digital inputs will be provided by dry contacts. The contacts will be wired
normally open or normally closed as required.



B.
Motor status (pumps, fans, etc.) by current sensing switch shall use
Neilsen-Kuljian current-operated switch.



C.
Pump flow status by differential water pressure shall use Penn P74 or
equivalent.



D.
Fan status by differential pressure shall be Dwyer or equivalent.



2.26
POWER SENSORS (CURRENT, KW, KWH)



A.
Chiller amps shall be sensed by current transducers. The range of operation
shall be from zero to a value not more than 50% of FLA. Use Ohio Semitronics
CT-E series or equivalent.



B.
Utility metered or submetered KWH or KW shall be sensed by a pulse producing
transducer.



2.27
KW/KWH TRANSDUCER



A.
The transducer shall be capable of measuring true power demand (kW) and
consumption (kWH).



B.
The demand output shall be 4-20 ma proportional to the true power of the
monitored load.



C.
The transducer shall be capable of providing a field selectable pulse rate
output of 1, 0.5, 0.1, or 0.05 pulses per (kWH).



D.
The transducer shall receive its current inputs from safe current transformers
that provide a 0-1V output proportional to the primary current flowing in the
sensed load.



E.
The current transformers shall be accurate to +I- 0.5% from 1% to 100% of the
rated current.



F.
The voltage range shall be field selectable from 120 to 600 VAC.



G.
The transducer shall be accurate to +/-0.5% of the reading over a -15° to 40° C
range.



H.
The transducer shall detect phase loss, or a low voltage situation, and provide
an N.C., optically isolated FET (100 ma@ 24 VAC/DC) alarm output.



I.
The transducer shall have an adjustable low voltage threshold trip point from
75-95% of the rated power of the monitored load.



J.
The transducer shall be mounted inside a Nema 1 enclosure.



K.
The transducer shall have an LCD meter mounted in the Nema 1 enclosure to
display demand (kW) and consumption (kWH).



L.
The transducer shall be Veris Industries model H6004.







--------------------------------------------------------------------------------






PART 3- EXECUTION


3.1
FUNCTIONS



A.
Provide all components necessary to achieve the Sequences of Operation listed in
Part IV and any additional industry standard functions normally required of a
first class BMS/ATC installation.



B.
This division shall provide a project manager who shall, as a part of his
duties, be responsible for the following activities:



1.
Coordination between this Contractor and all other trades, Owner, local
authorities and the design team.

2.
Scheduling of manpower, material delivery, equipment installation and checkout.

3.
Maintenance of construction records such as project scheduling, manpower
planning, and as-built drawings for project coordination and as-built drawings.



3.2
INSTALLATION METHODS



A.
Install systems and materials in accordance with manufacturer's instructions,
rough-in drawings and equipment details. Install electrical components and use
electrical products complying with requirements of applicable Electrical
sections of these specifications.



B.
The term "control wiring" is defined to include providing of wire, conduit, and
miscellaneous materials as required for mounting and connecting electric or
electronic control devices.



C.
Control Wiring:



1.
Number-code or color-code conductors appropriately for future identification and
servicing of control system.

2.
All line voltage power wiring required because of substitution of low voltage
power wiring equipment specified in this division, shall be provided by this
division.

3.
Comply with the applicable requirements of Division 26 for the installation of
electrical wiring incidental to the temperature control system.

4.
Comply with the applicable requirements of National Electrical, New York City
Building Code, and Building Code for the installation of electrical wiring
incidental to the temperature control system.

5.
Control wiring shall be run in conduit in accordance with the electrical
sections of this specification.

6.
Conduit shall be run parallel to building lines properly supported and sized at
a maximum of 40% fill. In no cases shall field installed conduit smaller than%"
trade size be allowed. Where conductors are not in conduit, cable rated for use
in return air plenums shall be used.

7.
BMS/ATC division shall provide all control transformers and all control wiring
(including low voltage actuator power wiring). This division shall also provide
power wiring from the control circuits to the transformer locations and all
other temperature control devices requiring power wiring. Electrical Contractor
shall furnish appropriate control circuits (both normal and emergency) in
suitable panelboards located throughout the project.

8.
BMS/ATC division shall provide UL listed surge protectors for all control
circuits upstream of control transformers.



D.
Equipment installed under other divisions of the specifications:







--------------------------------------------------------------------------------






1.
Furnish dampers, valves, temperature sensor wells, flow switches and other
equipment to Installers at proper time.

2.
Provide installation instructions.



E.
Adjust low-leakage dampers so all gaskets and seals are properly compressed.



F.
Provide outside air and relative humidity sensors at each outside air intake
louvers for air handlers.



G.
Unless specifically indicated on plans, do not install wall mounted thermostat
or temperature sensor on exterior wall. For thermostats or temperature sensors
located on an exterior wall, provide insulated base behind device.



3.3
IDENTIFICATION



A.
Devices Inside Panels: Either of the following:

1.
Engraved labels.

2.
Lettered in permanent ink with felt tip marker.



B.
Exposed Devices: Engraved labels.



C.
Location: On the body of the device or on the surface to which it is mounted.

1.
Do not put identification on removable covers.



D.
Label each remotely mounted control panel as to the device it controls.



3.4
OPERATING AMBIENT CONDITIONS



A.
Electronic controls mounted in unconditioned space shall be rated for ambient
operating conditions from -40°F to 155°F. Controls not meeting these limits
shall be mounted in an accessible location within conditioned space.



3.5
OWNER TRAINING



A.
The BAS/ATC contractor shall provide 4 copies of an operator's manual describing
all operating and routine maintenance service procedures to be used with the
temperature control and Building Automation System supplied. This contractor
shall instruct the owner's designated representatives in these procedures during
the startup and test period. The owner training shall consist of a minimum of
three (3) 8 hour instruction periods scheduled by the owner over the first 12
months of system operation. The training shall be scheduled during normal
working hours.



B.
Follow up training shall be provided under this Division for two (2) eight hour
instruction periods at six months and twelve months after building acceptance.



C.
Provide minimum 40 classroom hours of factory training in programming and use of
the BMS/ATC system for each of two people (designated by Owner). Provide room
and board for trainees class during this period if factory is located more than
30 miles from the project. Provide this training no more than eighteen months
after building acceptance.



3.6
CALlBRATION AND ADJUSTMENTS



A.
After completion of the installation, perform final calibrations and adjustments
of the equipment provided under this contract and supply services incidental to
the proper performance of the ATC and BAS system under warranty below.







--------------------------------------------------------------------------------






3.7
OPERATION BY OWNER



A.
Owner may require operation of part of the system prior to final acceptance.
Operation is not to be construed as acceptance of work.



3.8
ACCEPTANCE PROCEDURE



A.
General: The system installation shall be complete and tested for proper
operation prior to acceptance testing for the Owner's authorized representative.



B.
Upon completion of the calibration, Contractor shall startup the system and
perform all necessary testing and run diagnostic tests to ensure proper
operation. Installer shall be responsible for generating all software and
entering all database necessary to perform the sequence of control and specified
software routines. An acceptance test in the presence of the Owner's
representative or Architect shall be performed.



1.
If more than two of the first 10 devices tested, or more than 10%of the first 20
or more devices tested, fail to operate properly, the test shall be
discontinued.

2.
Additional testing, after corrections are made, shall be done at the Installer's
expense.



C.
A letter shall be submitted to the Architect requesting system acceptance. This
letter shall certify all controls are installed and the software programs have
been completely exercised for proper equipment operation. Acceptance testing
will commence at a mutually agreeable time within ten (10) calendar days of
request. When the field test procedures have been demonstrated to the Owner's
representative, the system will be accepted. The warranty period will start at
this time.



D.
Field Equipment Test Procedures: DOC Zone and Local Controllers shall be
demonstrated via a functional end-to-end test as follows:



1.
All output channels shall be commanded (on/off, stop/start, adjust, etc.) and
their operations verified. (Point -to- Point Checkout)

2.
All analog input channels shall be verified for proper operation.

3.
All digital input channels shall be verified by changing the state of the field
device and observing the appropriate change of displayed value.

4.
If a point should fail testing, perform necessary repair action and retest
failed point and all interlocked points.

5.
Automatic control operation shall be verified by introducing an error into the
system and observing the proper corrective system response.

6.
Selected time and setpoint schedules shall be verified by changing the schedule
and observing the correct response on the controlled outputs.



E.
Workstation Test Procedures: The System Workstation test procedures shall be as
follows:



1.
Communication with each DOC Zone and Local Controller shall be demonstrated.

2.
Operator commands will be explained and demonstrated.

3.
Control sequences shall be demonstrated for proper operation.

4.
All available system reports and logs shall be demonstrated at the System
Workstation.

5.
Correct system start-up and shutdown procedures shall be demonstrated.

6.
All controllers shall be demonstrated to operate in standalone mode.



F.
Acceptance Test of Mechanical Systems



1.
Perform at least two (2) operational tests of the entire mechanical system as
described in the specifications.







--------------------------------------------------------------------------------






2.
Give each element of the system an operating test of not less than 48 hours'
duration to demonstrate to the satisfaction of the Architect that the control
system is functioning properly and that the system is capable of producing the
required environmental conditions. During this test, operate the system entirely
on automatic control and take periodic readings of the inside and outside wet
and dry bulb temperatures. Obtain wet and dry bulb temperatures with a recording
thermometer-hygrometer. Conduct tests with outside temperature and humidity
conditions as near design conditions as practical.

3.
Winter acceptance test shall be conducted when outside temperatures are at or
near 10°F, summer acceptance test shall be conducted when outside temperatures
are at or near 90°F db.

4.
Conduct tests during summer and winter outdoor temperature extremes as specified
above. Notify Owner seven (7) days in advance of proposed tests.

5.
Record temperature and humidity at an exterior and interior location for each
system as designated by the Engineer at least once every hour for 48 hours
during tests.

6.
Submit a report detailing the following:

a. Instrument used:
1)
Most recent calibration date.

b.
Date of tests.

c.
Description of test apparatus locations and methods.

d.
Results of tests.

e.
Any abnormal usage of the building or abnormal system characteristics observed
during the course of the test.



3.9
RECORD DOCUMENTS



A.
Electronic Media As-Built Documentation: After a successful acceptance
demonstration, the Contractor shall submit as-built drawings of the completed
project for final approval. After receiving final approval, supply complete
11X17 hard copy as-built drawing sets, together with CO's to the owner. Provide
(3) copies of 0 & M Manuals.



B.
Operation and Maintenance Manuals: Submit Operation and Maintenance manuals.
Include the following in each manual:



1.
BMS/ATC information for insertion into the Manufacturer's catalog data and
specifications on all sensors, transmitters, controllers, control valves, damper
actuators, gauges, indicators, terminals, and any miscellaneous components used
in the system.

2.
An Operator's Manual which will include detailed instructions for all operations
of the system.

3.
An Operator's Reference Table listing the addresses of all connected input
points and output points. Settings shall be shown where applicable.

4.
A Programmer's Manual which will include all information necessary to perform
programming functions.

5.
A language manual which will include a detailed description of the language used
and all routines used by the system.

6.
Flow charts of the control software programs utilized in the Temperature Control
System.

7.
Flow charts of the custom software programs utilized in the Temperature Control
System.

8.
Complete program listing file and parameter listing file for all programs.

9.
A copy of the warranty.

10.
Operating and maintenance cautions and instructions.

11.
Recommended spare parts list.

12.
Twenty-four (24) hour service phone number and point of contact.



3.10
WARRANTY



A.
All BAS/ATC devices and installation shall be warranted to be free from defects
in workmanship and material for a period of one year from the date of job
acceptance by the owner. Any







--------------------------------------------------------------------------------




equipment, software, or labor found to be defective during this period shall be
repaired or replaced without expense to the owner. Factory authorized warranty
service shall be available within 50 miles of jobsite.


3.11
INSPECTION



A.
Examine location where controls and equipment are to be installed and determine
space conditions and notify architect in writing of conditions detrimental to
proper and timely completion of the work.



1.
Do not proceed with the work until unsatisfactory conditions have been
corrected.



3.12
    INSTALLATION



A.
Install in accordance with manufacturer's written instructions, and with
recognized industry practices, to ensure that equipment comply with requirements
and serve intended purposes.



B.
Coordinate with the work as necessary to interface installation of equipment
with other components of systems.



3.13
    FIELD QUALITY CONTROL



A.
Upon completion of installation of the automatic temperature control system and
after motors have been energized with normal power source, test system to
demonstrate compliance with requirement. When possible, field correct
malfunctioning controls then retest to demonstrate compliance. Replace controls
which cannot be satisfactorily corrected. Refer to Testing and Balancing Section
of this specification.



3.14
    SERVICE



A.
After completion of the control system installation, the control manufacturer
shall regulate and adjust all temperature sensors, control valves, damper
motors, etc., and place in complete operating condition, subject to the approval
of the Architect. The control contractor shall provide two complete instruction
manuals, in addition to any other manuals called for in this specification, to
the Owner's operating personnel. The manual shall include the function and
operation of all control components on this project. Complete instructions shall
be given to the operating personnel. There shall be two day's instruction given
for Winter cycle and two day's instruction for Summer cycle operation.





PART4- SEQUENCE OF OPERATION


4.1
    GENERAL



A.
BMS/ATC Contractor shall design, install, program, test, commission and
demonstrate a complete and fully functional system capable of meeting the
Sequences of Operation detailed below. Provide additional control points and
functions as required, even if not specifically called for, if normally
considered necessary for a BMS/ATC installation of the size and complexity of
this project or if required to implement control sequence.



B.
Listed items of equipment shall be individually controlled by standalone
controller. Each controller shall serve only one individual unit. The unit
controller shall be supplied by the BMS Contractor and may be furnished to the
equipment supplier for factory mounting. The cost to mount, calibrate, program
and test the controller and actuator shall be coordinated prior to bid day and
included in the BMS price.







--------------------------------------------------------------------------------






1.
Air Handling Unit.

2.
Existing AHU Cooling Coil.



C.
Multiple units may be controlled by individual standalone controllers for all
other control points.



D.
Sensor and transducer installation, control power and wiring and communications
wiring shall be provided under this division by BMS/ATC Contractor.



E.
Refer to the Systems Points List at the end of this division and equipment
schedules on the drawings for required control inputs and outputs for each item
of equipment listed in the Sequence of Operation.



4.2
DEFINITIONS



A.
Primary or Production: Part of the circulation loop which directly flows through
a chiller.



B.
Secondary or Distribution: Part of the circulation loop which directly flows
through terminal units.



4.3
VARIABLE VOLUME AIR HANDLER - AHS-2 & AHS-3



A.
If communication with the BAS is lost, the air handler controllers shall use
their default setpoints and operate in the Occupied mode.



B.
Interlocks: Each AHU's return fan



C.
Supply and return fans shall modulate to maintain dust static pressure as
measured at the duct pressure sensor, located in the occupied zone.





D.
Occupied Mode:



1.
When the AHU is in the Occupied Mode, the Supply Fan shall operate continuously.
The 2- way Cooling Valves, and 2-way heating valves shall modulate in sequence
to maintain Discharge Air Temperature.



E.
Unoccupied Mode:



1.
When the AHU is in the Unoccupied Mode, the Supply and Exhaust Fans shall be
OFF. The Outside Air, and Cooling Valves shall be closed.



F.
Night Setback Mode:



1.
Supply fan to operate at minimum air flow, maintain set-back space temperature
setpoint or lowest associated zone T-stat.

2.
Outside air damper to be closed.

3.
Maintain a 6°F (adj.) offset to setpoint:

a.
Energize heat fully and energize fan at offset. Run until setpoint is reached,
then de­energize fan and electric heat.



G.
Morning Warm-Up Mode:



1.
Supply fan shall run continuously and be energized one hour (adj.) prior to
scheduled occupied mode start. Energize heating to warm-up occupied space to
occupied setpoint of all associated space stats.

2.
O.A. dampers shall be closed.

3.
Cooling shall be locked out.







--------------------------------------------------------------------------------






4.
Energize electric heat fully until setpoint(s) are satisfied, maintain a 95°F
(adj.) discharge air temperature.

5.
Revert to occupied mode when all space stats have reached occupied heating
setpoint.



H.
Fan Safety Controls:



1.
De-energize the Supply Fans whenever the Stop/Auto interlock is open, the
Discharge Air Low Limit is tripped, the fire or smoke stat has tripped, or the
Supply Fan Status indicates a failure (after a two minute delay). The Fire-stat,
Low Limit and the Fan Failures require a manual reset.

2.
Alarm the BMS with an appropriate alarm message.



I.
Freeze Protection:



1.
A manual reset Mixed Air Low Limit shall turn the Fans OFF if any 12 inches of
its sensing element is below its setpoint (35 F, adj.).

2.
The Outside Air Dampers shall also be closed.



J.
Discharge Air Temperature:



1.
Monitor valve position and maintain a D.A.T. which:

a.
Re-sets D.A.T. setpoint up if all heating valves are more than 10% (adj.) open.

b.
Re-sets D.A.T. setpoint down if a given zone's heating valve is fully closed and
zone temperature is 2°F (adj.) or more above setpoint.

2.
If D.A.T. drops below 40°F (adj.), de-energize all fans and close the outside
air damper.



K.
Hot Water Coil Control:



1.
2-way valves shall modulate to maintain the discharge air temperature.



L.
Cooling Valve Control:



1.
The 2-way Cooling Valves shall modulate to maintain the Discharge Air
Temperature at the Discharge Cooling Setpoint (55 F, adj.). The Cooling Valves
shall be closed if the air handlers are in the Heating mode, the Fans are OFF,
or the Discharge Air Sensors have failed.

2.
Relief Fan Control: (Fan may or may not be part of the AHU.)

3.
Relief fan inlet vanes shall modulate to maintain building static pressure.



4.4
VAV AIR HANDLER- AHU-02-1



A.
If communication with the BAS is lost, the air handler controllers shall use
their default setpoints and operate in the Occupied mode.



B.
Configuration per schedule



C.
Operating Mode:



1.
When the AHU is in the Occupied Mode, the Supply Fan shall operate continuously.
Any associated Relief Fan shall also operate. The Supply Fan VFD shall modulate
to maintain the Duct Static Pressure. The Relief Fan VFD shall modulate to
maintain space static pressure. The Cooling Valves, Heating Valves, and
Economizer Dampers shall modulate in sequence to maintain Discharge Air
Temperature of 55°F (adj.).



D. Unoccupied Mode:




--------------------------------------------------------------------------------




1.
When the AHU is in the Unoccupied Mode, the Supply and Exhaust Fans shall be
OFF. The Outside Air, Relief Air Dampers and Cooling Valves shall be closed, and
the Heating Valves shall be closed, unless the freeze stat overrides the valve
position.



E. Setback Mode:


1.
Cycle supply fan to maintain set-back space temperature setpoint on lowest
associated zone stat.

2.
Relief Air and O.A. Dampers shall be closed. Exhaust/Relief fans shall be
de-energized.

3.
Cooling shall be locked out.

4.
Maintain a 6°F (adj.) offset to setpoint:

a.
Heating valve fully and energize fan at offset. Run until setpoint is reached,
then de­energize fan.

 
F. Morning Warm-up Mode:


1.
Supply fan shall run continuously and be energized one hour (adj.) prior to
scheduled occupied mode start. Energize heating to warm-up occupied space to
occupied setpoint of all associated space stats.

2.
O.A. dampers shall be closed. Exhaust/relief fans shall be de-energized.

3.
Cooling shall be locked out.

4.
Terminal units shall operate in the heating mode until all setpoints are
satisfied.

5.
Revert to occupied mode when all space stats have reached occupied heating
setpoint.



G. Fan Safety Controls:


1.
De-energize the Supply Fans whenever the Stop/Auto interlock is open, the Mixed
Air or Discharge Air Low Limit is tripped, the fire or smoke stat has tripped,
or the Supply Fan Status indicates a failure (after a two minute delay). The
Fire-stat, and the Mixed Air Low limit require a manual reset.

2.
Alarm the BMS with an appropriate alarm message.



H. VFD Control


1.
When the Fans are on, the VFD shall slowly ramp up to setpoint and modulate to
maintain the proper Duct Static Pressure or Space Static Pressure. The Static
Pressure Sensors shall be located by this Division.

2.
Submit sensor locations to engineer for review.

3.
Sensing device shall be multiple point, non-pulsating static pressure sensing
section with self averaging manifold.



I. Economizer Control:


1.
When the Outside Air Temperature is less than the Return Air Temperature, and
Cooling is required, the Economizer control shall be enabled. The Outside Air
Dampers shall modulate between the adjustable minimum position and full open to
maintain the Discharge Air Temperature (55°F adj.) at the Economizer Setpoint
(55°F adj.). Cooling via the Chilled Water coil shall be allowed to run with the
Outside Air Dampers fully open as long as Outside Air Temperature is less than
Return Air Temperature. Heating shall be locked out until Outside Air Damper has
returned to the minimum ventilation position. When Outside Air Temperature
exceeds Return Air Temperature, Economizer control shall be disabled.



J. Freeze Protection:


1.
A manual reset Mixed Air Low Limit shall tum the Fans OFF if any 12 inches of
its sensing element is below its setpoint (35°F, adj.).







--------------------------------------------------------------------------------






2.
The Outside Air and Relief Air Dampers shall also be closed, and the heating
valve shall open. Energize the HW freeze protection pump and open all automatic
valves in the HW system fully.



K. Outside Air Control:


1.
Indoor air quality shall be maintained by an indoor air quality (C02) sensor
mounted in the return air. The sensor shall modulate the outside air and return
air dampers to maintain indoor air quality (less than 1000 ppm C02). The
controller shall monitor the mixed air temperature and discharge temperature and
not allow the mixed air to drop below 45°F {adj.) or the discharge to exceed
60°F (adj.). The outside air damper shall have a preset minimum of 10%
(adjustable) and preset maximum of 25% (adjustable).



L. Discharge Air Temperature:


1.
Monitor valve position and maintain a D.A.T. which:

a.
Re-sets D.A.T. setpoint up if all heating valves are more than 10% (adj.) open.

b.
Re-sets D.A.T. setpoint down if a given zone's heating valve is fully closed and
zone temperature is 2oF (adj.) or more above setpoint.

2.
If D.A.T. drops below 40°F (adj.), de-energize all fans close the outside air
damper to minimum, and open heating valve.



M. Heating Valve Control:


1.
The Heating Valves shall modulate to maintain the Discharge Air Temperature at
the Discharge Heating Setpoint (55°F, adj.). The Heating Valves shall be fully
closed if the Fans are OFF.

2.
Utilize 2-way valve control on all units.



N. Cooling Valve Control:


1.
The 2-way Cooling Valves shall modulate to maintain the Discharge Air
Temperature at the Discharge Cooling Setpoint (55°F. adj.). The Cooling Valves
shall be closed if the air handlers are in the Heating mode, the Fans are OFF,
or the Discharge Air Sensors have failed.

2.
Utilize 2-way valve control on all units.



4.5
CONTROL OF SMOKE DAMPERS



A.
Provide a normally closed automatic damper in each duct crossing a smoke
barrier, and as indicated on the Drawings, at the point where the duct crosses
the barriers and at supply fan discharge. Whenever supply fan stops, smoke
damper at the fan discharge shall close. Provide one minute time delay to
prevent fan start-up until all smoke dampers have opened and 20 second time
delay to prevent dampers from closing until fan has stopped. All smoke detectors
located at the supply, return and exhaust ductwork of same system shall be one
zone. Any smoke detector actuated on the zone shall:



1.
Stop supply fan. (Interlocked fans shall be shut down by means of interlocking).

2.
Start return air fan.

3.
Close return air damper and open relief air damper.

4.
Open all smoke dampers on return air duct of that system. Whenever return air
fan is off, smoke dampers on return air duct shall close. (Provide time delay as
described above).

5.
Close smoke dampers in supply ductwork. This can be done either by using E-p
switch at supply fan starter or by using an E-p switch at each floor wired from
same zone.







--------------------------------------------------------------------------------






4.6
DOC SYSTEM POINTS LIST



A.
General: Provide individual inputs or output for each point listed in the points
list (See Appendix). Provide any additional points not listed in the points
list, but required to meet the sequences of operation, at no additional cost to
the owner. All analog outputs shall be 4-20mA, 0-1OVDC, or 0-20VDC unless
otherwise indicated. AO =Analog Output; AI =Analog Input; DO = Digital (binary)
Output; Dl =Digital (binary) Input.



AHU-02-1
Supply Fan Start/Stop
DO
Supply Fan VFD
AO
Return Fan Start/Stop


DO
Return Fan VFD
AO
   Cooling Coil Control Valve
AO
Hot Water Preheat Coil Control Valve


AO
Hot Water Freeze Protection Circ Pump


DO
Outdoor Air Damper


AO
   Freezestat
DI
   Leaving Air Temp
AI
Entering Air Temp


AI
   Supply Duct Pressure Transducer
AI
   Return Duct Pressure Transducer


AI
   Supply Fan Status (CT)


DI
   Return Fan Status (CT)
DI
   Smoke Detector(s)


DI
Fire Stat
 
DI
   Filter Pressure Drop
AI
   Air Flow (CFM)
AI
AHS-2
Supply Fan Start/Stop
DO
Supply Fan VFD
AO
   Cooling Coil Control Valve
AO
Hot Water Reheat Coil Control Valve


AO
Outdoor Air Damper


AO
   Freezestat
DI
   Leaving Air Temp
AI
(Provide all new sensor & CHW ACV, reuse existing HW control valves)
Entering Air Temp


AI
   Supply Duct Pressure Transducer
AI
   Supply Fan Status (CT)


DI
   Smoke Detector(s


DI
Fire Stat
 
DI
   Filter Pressure Drop
AI
   Air Flow (CFM)
AI









--------------------------------------------------------------------------------




AHS-4
Supply Fan Start/Stop
DO
   Cooling Coil Control Valve
AO
Hot Water Reheat Coil Control Valve


AO
   Freezestat
DI
   Leaving Air Temp
AI
   Supply Duct Pressure Transducer
AI
   Supply Fan Status (CT)


DI
   Smoke Detector(s


DI
Fire Stat
 
DI
   Air Flow (CFM)
AI
Heat Exchanger
   Chilled Water Control Valve (Modulate)
AO
Entering CHW Temp
AI
   Leaving CHW Temp
AI
  CHW Differential Pressure Transducer
DI
  CHW Flow (Meter)
AI
  Entering GCHW Temp
AI
  Leaving GCHW Temp
AI
  GCHW Differential Pressure Transducer
AI
  GCHW Automatic valve Open/Close
DO
GCHW Pumps
  Pump Start/Stop
DO
(Each Pump)
  Pump Status (CT)
DI
  Pump VFD
AO
  Pump Failure Alarm
DI
RFS-2
  Return Fan Start/Stop
DO
  Return Fan Status (CT)
DI
  Return Fan VFD
AO
Each BTU Meter
  Instantaneous Water Flow
AI
  Supply Water Temperature
AI
  Return Water Temperature
AI
  Cumulative BTUs (report once per day)
AI







--------------------------------------------------------------------------------










END OF SECTION






--------------------------------------------------------------------------------




SECTION 23 21 23


HVAC PUMPS




PART 1 -GENERAL


1.1
MOTOR HORSEPOWER



A.
Do not increase or decrease motor horsepower from that specified without written
approval from Architect/Engineer. See Section 23 05 01.



B.
Select pumps so that for single pump application at a minimum, brake horsepower
does not exceed motor horsepower at rating point, and does not exceed motor
horsepower plus service factor on impeller curve at 125% rated flow. For
parallel pump application motor horsepower shall be selected such that pump can
operate at any point on the pump curve without overloading.



1.2
SUBMITTALS



A.
Manufacturers Product Data: Submit manufacturer's product data on pumps.



1.
Include pump curve and mark rating point. Also include single pump operating
point for a parallel pump application.

2.
Show maximum allowable operating temperature and pressure.

3.
Note in red any deviations from specified construction.

4.
Show impeller diameter indicate maximum impeller diameter for pump volute
provided, and indicate if impeller is machined down.





PART 2- PRODUCTS


2.1 IN-LINE CIRCULATOR FOR HEATING (Small- Horizontal Motor)


A.
Manufacturers:



1.
Design Basis: Bell & Gossett

2.
Other Acceptable Manufacturers:

a.
Taco

b.
Armstrong

c.
Aurora



B.
Design Conditions:



1.
Pressure: 125 psig

2.
Temperature: 225°F



C.
Construction:



1.
Motor Mount: Resilient.

2.
Bearings: Sleeve, bronze, oil lubricated.

3.
Casing: Cast iron.

4.
Impeller: Steel, cadmium plated, cast iron, or bronze.

5.
Shaft: Steel with copper sleeve or stainless steel.







--------------------------------------------------------------------------------






6.
Seal: Mechanical.

7.
Coupler: Spring or flexible sleeve.

8.
Motor: Open, Drip Proof



D.
The pumps shall be of the horizontal, oil-lubricated type, specifically designed
and guaranteed for quiet operation. Suitable for 125# working pressure.



E.
The pumps shall have a ground and polished steel shaft with a hardened integral
thrust collar. The shaft shall be supported by two horizontal sleeve bearings
designed to circulate oil. The pumps are to be equipped with a watertight seal
to prevent leakage. The motor shall be non­overloading at any point on pump
curve. Impellers shall be of bronze construction.





2.2
CLOSE COUPLED END SUCTION



A.
Manufacturers:



1.
Design Basis: Bell & Gossett

2.
Other Acceptable Manufacturers:

a.
Armstrong

b.
Aurora

c.
Pacific

d.
Taco

e.
Peerless



B.
Design Conditions:



1.
Pressure: 150 psig

2.
Temperature: 225°F



C.
Model: 1531



D.
Construction:



1.
Casing: Cast iron.

2.
Impeller: Bronze, statically and dynamically balanced.

3.
Wear Ring: Bronze.

4.
Shaft: Steel with bronze sleeve or stainless steel.

5.
Shaft Seal: Mechanical.

6.
Maintenance Access: Back pull-out without disturbing piping.



2.3
BASE MOUNTED END SUCTION



A.
Manufacturers:



1.
Design Basis: Bell & Gossett

2.
Other Acceptable Manufacturers:

a.
Allis-Chalmers

b.
Taco

c.
Armstrong

d.
Peerless

e.
Aurora



B.
Design Conditions:



1.
Pressure: 150 psig

2.
Temperature: 225°F







--------------------------------------------------------------------------------






C.
Construction:



1.
Casing: Cast iron, with integral pedestal support.

2.
Impeller: Bronze, statically and dynamically balanced.

3.
Wear Ring: Bronze, Replaceable

4.
Shaft: Steel with bronze sleeve or stainless steel.

5.
Shaft Seal: Mechanical, carbon-ceramic, internally flushed.

6.
Base Plate: Steel or cast iron. Integral drip pan on chilled water and waterside
economizer service.

7.
Drive: Flexible couple.

8.
Bearings: Grease lubricated ball bearings. Bearing housing supported from base
plate.



D.
The casing and suction head of the pump shall be of cast iron material and end
suction, vertical split type. Casing and suction head shall be equipped with
125# ANSI flanges. Pumps shall be assembled on heavy duty fabricated structural
steel base plates, which bases must include drip rim with tapped drain
connections, which shall be piped to nearest floor drain. The impeller shall be
of the enclosed type and shall be bronze. The impeller shall be statically and
hydraulically balanced and keyed to the shaft. Efficiency and unit maximum BHP
shall be quoted and guaranteed. Maximum head shall occur at and only at the no
flow condition. The shaft shall be of steel material and removable shaft and
shall be stainless steel. Bearings shall be single row, ball type and
lubricated.



E.
Stuffing box housing shall be deep enough to allow for a single John Crane type
(1) mechanical seal. Each pump shall be flexibly coupled to a motor, Class B, DP
enclosure. A flexible coupling with coupling guard shall be used. Except where
otherwise noted, bearings shall be grease lubricated. Seals to be capable to
withstand system condition for water temperature chemical treatment content as
hereinafter specified. Provide John Crane cyclone separator to insure clear
water flushing of the seal faces.



F.
Pumps shall have capacities as scheduled on the Drawings. Pumps shall be
selected to operate at or near their point of peak efficiency thus allowing for
operation at capacities of approximately 25% beyond design capacity. In
addition, the design impeller diameter shall be selected so that the design
capacity of each pump (GPM and TDH) shall not exceed 90% of the capacity
obtainable with maximum impeller diameter at the design speed for that model or
as approved.



G.
Casings shall be provided with suitable steel lifting lugs.



H.
Pump shall be drawn down slightly on the foundation bolt nuts. Provide a form or
dam around the contour of the bed plate. Pour grout through holes, provided for
this purpose, in sufficient quantity to reach a level of 3/4" to 1" above the
bottom of the bed plate. Allow grouting to set thoroughly, then proceed with
pipe connections.







PART 3- EXECUTION


3.1 INSTALLATION


A.
General:



1.
Install pumps to allow complete removal without dismantling connecting piping.

2.
Provide air cock and drain connection on pump casing.

3.
Decrease from line size with long radius reducing elbows or concentric reducers,
or suction diffusers.

4.
Support piping adjacent to pump so that no weight is carried on pump casings.

5.
Comply with manufacturers recommendations for support of inline pumps. Provide
support for motors when mounted horizontally. Verify Manufacturer's allowable
motor position and install accordingly.







--------------------------------------------------------------------------------






6.
Provide supports under elbows on pump suction and discharge line.

7.
Provide pressure gauge with piping and gauge cock to measure pressure of
strainer inlet, pump suction, and pump discharge.

8.
Manufacturer's representative shall verify proper pump operation.

9.
Provide gate valves to allow isolation of pump from system.

10.
Provide check valve as pump discharge.



B.
Motor Mount- Inline Pumps:



1.
Verify motor position (vertical or horizontal) with manufacturer's installation
instructions.

2.
Provide proper pump support in accordance with manufacturer's installation
instructions.

Do not support pump from equipment.
3.
Provide adequate clearance around pump for motor and shaft removal.



C.
Level and Alignment- Base Mounted Pumps:



1.
Before any piping or electrical connections are made, level and align pumps and
motors on bases and foundation pads using an indicating micrometer.

2.
After connections have been made and just prior to placing each pump in
operation, recheck levels and alignments.

a.
Make adjustments to assure that shaft rotates freely when turned by hand and
that pump is quiet in operation.

b.
When adjustments are completed, tightly bolt and grout motor and pump.



D.
Lubrication: After completion of the system and before start-up, lubricate the
pumps.



E.
Impeller Trim: Remove impeller and machine down if more than 25% of the total
pump head must be throttled by the pump discharge valve.



F.
Pipe drip pan base to floor drain.



G.
Fully grout base mounted pumps to housekeeping pads or inertia base per
manufacturers recommendations.



H.
All pump casings shall be hydrostatically tested at 1-1/2" times design working
pressure. The pump manufacturer shall be responsible for his service department
aligning in the field prior to start-up of all flexibly coupled units. Alignment
shall be with dial indicator with accuracy of plus or minus .002 inches. The
pump manufacturer must submit a written report certifying that the alignment
work had been performed by his personnel and that the pumps are ready for
operation.





END OF SECTION






--------------------------------------------------------------------------------






SECTION 23 57 00


HEAT EXCHANGERS


PART 1 -GENERAL


1.1
QUALITY ASSURANCE



A.
ASME construction:



1.
Provide exchanger with ASME "U" stamp.

2.
Provide inspection certificate.



B.
Submittals: Submit manufacturer's product data.



1.
Include the following:

a.
Materials.

b.
Design working pressure and temperature.

c.
Entering and leaving conditions…

d.
Fouling factors.

e.
Flow rates.

f.
Pressure drops.







PART 2- PRODUCTS


2.1 PLATE TYPE HEAT EXCHANGERS


A.
Manufacturers:



1.
Plat Concepts, Inc

2.
Bell & Gossett

3.
Normark.

4.
Baltimore Air Coil

5.
Graham



B.
Construction:



1.
Plates: Stainless steel.

2.
Frames: Carbon steel.

a.
Finish: Baked enamel.

3.
Gaskets: Nitrile rubber.

4.
Nozzles: 150 lb. Steel flanged.



C.
Certifications:

1.
AHRI



D.
WARRANTY

1.
The warranty period shall be 3 years from date of shipment.



E.
FRAME COMPONENTS

1.
Preference will be given to single pass designs with all connections on the
fixed cover.







--------------------------------------------------------------------------------






2.
The fixed and movable covers shall be of sufficient thickness for the design
pressure and code requirements and shall have no welded reinforcements or
stiffeners.

3.
The movable cover shall be provided with a steel roller bearing for units
greater than 50" in height (from bottom of feet). This allows the movable cover
to be moved without additional rigging or handling equipment.

4.
The carrying and guide bars shall be designed to allow for expansion of at least
15%.

5.
The carrying and guide bars guiding system shall be precision manufactured of
stainless steel to prohibit corrosion and facilitate movement of the plates.
Painted or plated surfaces are not permitted.

6.
Entire frame shall be bolted together to allow unit to be field assembled to
permit rigging into place. Welding of the frame components is not permitted.

7.
Plate and carrying bar design shall permit the removal or access to any plate in
the plate pack without the need to remove any other plates.

8.
Provide lifting lugs designed to allow lifting of the entire units flooded
weight.

9.
All steel surfaces shall be thoroughly cleaned and prepared for painting.
Painting over mill scale is not acceptable. All steel components shall be
Aliphatic Acrylic Polyurethane coated.



F.
CONNECTIONS

1.
Connections shall be ANSI flanged type.

2.
To avoid leakage on port area, studded port design should be provided on heat
exchangers with connections greater than 2". Flanged nozzle connections are not
acceptable.



G.
COMPRESSION BOLTS

1.
Compression bolts shall not require special tools and shall be equipped with
lock washers at the movable cover to facilitate opening and closing of the unit
from the fixed cover.

2.
Compression bolts shall be equipped with captive nuts at the fixed cover and
threaded nuts at the movable cover. Welding of the nut to the closure bolt is
prohibited.

3.
Bolts shall be provided with rolled threads to reduce galling and double width
hex nuts to adequately distribute the load, plus ball bearing box washers at all
critical closing bolts on all units greater than 50" in height.

4.
Bolts shall be liberally coated with lubricant and rust prevention caoting, and
covered with a plastic protective sleeving for protection. Zinc plating is
prohibited.

5.
The bolting system shall be designed so that only (4) compression bolts are
required opening and closing of the unit.



H.
PLATES

1.
The plate and frame heat exchanger shall consist of pressed type ALLOY 304 to
provide the required heat transfer area to meet the operating conditions
specified.

2.
Individual plates shall be pressed from a homogeneous single metal- sheet in one
step.

No multi-stage pressing of one sheet is allowed.
3.
Each heat transfer plate to be with herringbone corrugations to optimize heat
transfer with nominal pressure loses. Corrugations to be designed to provide
support to adjacent plates at evenly distributed support points to allow
pressurization of each circuit to a full differential of 1.3 times the design
pressure for one hour without buckling or deformation of the heat transfer
plates.

4.
All plates and gaskets shall be permanently marked to identify quality and
material.

5.
Each heat transfer plate shall have a built-in self-aligning system to
accurately locate the plates in the frame assembly and prevent lateral plate
movement and maintain maximum gasket contact under pressure.

6.
Plates shall be reinforced on the upper and lower mounting slots to avoid
bending hangers on the plates.

7.
The plate and frame heat exchanger shall be designed to perform the capacities
and pressure drops as shown on the schedule. Plates to be ALLOY 304 with 28
finish and tapered gasket grooves.

8.
The plate pack shall be covered with an aluminum shroud in accordance with OSHA.







--------------------------------------------------------------------------------






I.
GASKETS

1.
Gaskets shall have relieving grooves to prevent intermixing of fluids and cause
leak to flow to outside of unit.

2.
One piece molded CLIP-ON NBR gaskets are required and shall fit around both the
heat transfer area and the port holes.

3.
Gaskets shall not contain adhesives.



J.
INSULATION

1.
Provide manufacturer specified insulation kit with vapor barrier and sufficient
insulation thickness to prevent condensation

2.
Insulation kit shall be easily removable for inspection and maintenance of the
heat exchanger.





PART 3 ·EXECUTION


3.1 INSTALLATION OF PLATE TYPE HEAT EXCHANGERS


A.
Coordinate with piping arrangement so that plates may be removed.

END OF SECTION






































--------------------------------------------------------------------------------






[IMAGE]
























































--------------------------------------------------------------------------------






[IMAGE]
























































--------------------------------------------------------------------------------






[IMAGE]






















































--------------------------------------------------------------------------------






[IMAGE]






















































--------------------------------------------------------------------------------






[IMAGE]






















































--------------------------------------------------------------------------------






[IMAGE]






















































--------------------------------------------------------------------------------






[IMAGE]
















































